HORTON, Judge.
This appeal is from a final decree denying the appellant wife a divorce from the appellee husband, based on the alleged grounds of extreme cruelty and a violent and ungovernable temper. The chancellor below denied the wife relief upon the ground that she had failed to produce corroborating testimony as to her grounds for divorce. We have reviewed the record and particularly the testimony taken before the chancellor and conclude that he was not in error in entering the final decree. Perry v. Perry, Fla.App.1957, 97 So.2d 152.
Affirmed.
CARROLL, CHAS., C. J., and PEARSON, J., concur.